Citation Nr: 1730803	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating greater than 10 percent for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 through July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a July 2014 Travel Board hearing.  A transcript is of record.

In June 2015 the Board remanded the matter for further development.  However, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed during his July 2014 Board hearing that his eczematous dermatitis flares up to cover his calves, back, and arms up to his armpits.  He also contended he applied a "salve" approximately once a week and that if he kept the salve on his legs and applied it to his arms at night, his condition could be controlled.  The Veteran's April 2013 VA examination noted the Veteran used a topical corticosteroid for six weeks or more over the past 12 months.  The United States Court of Appeals for the Federal Circuit has held that although not all topical corticosteroid treatments meet the definition of "systemic therapy," application of a topical corticosteroid could meet the definition if it were administered on a large enough scale such that it affected the body as a whole.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601.  Therefore, the Veteran should be afforded a VA examination to assess whether his current use of a topical corticosteroid constitutes systemic use.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the VA Nebraska-Western Iowa Health System from September 2015 to the present.

2. Then, the Veteran should be scheduled for a VA examination of his service-connected eczematous dermatitis.  The examiner should make particular note of how extensively the Veteran applies his prescribed topical corticosteroid and whether his use fits the definition of "systemic use" such that it impacts his body as a whole, as opposed to topical therapy meaning treatment pertaining to a particular surface area, which is applied to a certain area of the skin and affects only the area to which it is applied.

If possible, the examination should be scheduled during a flare-up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare up of his service-connected eczematous dermatitis.

3. Then, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




